Citation Nr: 1002015	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs death 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, R.B., G.C.


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel




INTRODUCTION

The appellant maintains that her spouse, who died in December 
1979, had recognized service with the United States Armed 
Forces.  Consequently, she contends that she is eligible for 
VA benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The case was remanded 
by the Board in March 2009 to allow for the RO to send 
supporting documents to the service department for 
certification.  As the required development has been 
completed, this case it properly before the Board for 
disposition.

Although the appellant requested a Board hearing in 
Washington, DC, on her VA Form 9, she withdrew her request 
while testifying at a hearing at the RO in March 2008.


FINDING OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband was not a veteran, and the 
appellant is not eligible for VA benefits based upon his 
service.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Pursuant to the VCAA, VA is required to notify the claimant 
of the information and evidence needed to substantiate and 
complete her claim for benefits, including what part of that 
evidence she is to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice must also advise the claimant to submit 
any additional information in support of her claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the 
United Stated Court of Appeals for the Federal Circuit held 
that the appellant was entitled to submit and receive 
consideration of new evidence concerning claimed service by 
the relevant service department.  In accordance with the 
ruling of Capellan, a March 2009 Board remand requested 
certification of the Veteran's service from the National 
Personnel Records Center (NPRC) upon the receipt of new 
evidence by the appellant.  The NPRC's subsequent reply 
indicated that the appellant's late spouse had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The Board highlights that VA may accept United 
States service department documents or seek certification of 
service, but once certification is received, VA is bound by 
that certification.  See Palor v. Nicholson, 21 Vet. App. 325 
(2007) (citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  The Court in Palor stated, "[I]n assessing whether 
the appellant was prejudiced by VA's failure to notify him of 
the various methods available for proving Philippine veteran 
status, the Court can conclude only that because the 
appellant is currently ineligible for VA benefits as a matter 
of law based on the NPRC's refusal to certify the appellant's 
service, he was not prejudiced by the section 5103(a) notice 
error."  Palor, 21 Vet. App. at 332.  In essence, a VCAA 
notification error is non-prejudicial where the appellant was 
not entitled to the benefit as a matter of law.  See Valiao 
v. Principi, 17 Vet. App. 229 (2003).  The appellant was 
informed of what evidence was required to support her claim 
of legal entitlement to VA benefits and, as stated above, she 
submitted evidence in furtherance of her claim and offered 
testimony before the RO.  In view of the foregoing, no 
further notice or development is warranted.

The appellant contends that her deceased husband is a veteran 
and she is his surviving spouse for purposes of receiving VA 
benefits.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  See 38 C.F.R. 
§§ 3.40, 3.41.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The Court has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. 
Gober, 10 Vet. App. 340 (1997).  

The appellant contends that her deceased husband had active 
U.S. military service as part of the Philippine Army during 
WWII, and consequently, she should be entitled to VA death 
benefits.  In support of her claim, she submitted affidavits 
from the Veteran's physicians dated from 1947, a discharge or 
reversion slip from the Philippine Army, a certification of 
active service from the Armed Forces of the Philippines, a 
pay statement from the Armed Forces of the Philippines, and 
an affidavit for Philippine Army Personnel.

The information submitted by the appellant does not meet the 
first requirement of 38 C.F.R. § 3.203(a) as none of her 
submissions are documents issued by a United States service 
department.  The appellant did not submit a DD Form 214 or an 
original Certificate of Discharge.  She did submit, however, 
a "discharge or reversion slip."  The "discharge or 
reversion slip" and accompanying documentation submitted by 
the appellant fails to satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate United States service 
department, but rather documents from the Philippine 
government.  Furthermore, in relation to this claim, in March 
2005 and from April 2009 through October 2009, the RO had 
sought service department verification of whether the 
appellant's spouse served in the U.S. Armed Forces in the 
Philippines during WWII.  Supporting documentation provided 
by the appellant was included in requests to the service 
department.  Corresponding certifications by the Service 
Department indicated that the appellant's spouse "had no 
service as a member of the Philippine Commonwealth Army 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  VA promulgated a "Formal 
Finding of the Unavailability of Records from the NPRC" 
denoting the measures taken to locate the claimed service 
records.  The memorandum noted that all efforts to obtain the 
needed information have been exhausted and that further 
attempts would be futile.  The Board notes that an NPRC 
certification relating to the appellant's spouse's personal 
claim, received in March 1969, was of a similar negative 
disposition.

VA has no authority to change or amend the finding by the 
service department; therefore, this certification is binding.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Moreover, the 
appellant has provided no further evidence that would warrant 
a request for recertification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Accordingly the Board finds that the appellant's spouse did 
not have the requisite service and was not a veteran so as to 
establish her basic eligibility for VA death benefits.  
Because the law is dispositive in this matter, the claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal to establish status as a veteran and entitlement 
to VA benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


